Case 19-15819   Doc 45-1   Filed 12/27/19 Entered 12/27/19 15:44:32   Desc Exhibit
                                     Page 1 of 4
Case 19-15819   Doc 45-1   Filed 12/27/19 Entered 12/27/19 15:44:32   Desc Exhibit
                                     Page 2 of 4
Case 19-15819   Doc 45-1   Filed 12/27/19 Entered 12/27/19 15:44:32   Desc Exhibit
                                     Page 3 of 4
Case 19-15819   Doc 45-1   Filed 12/27/19 Entered 12/27/19 15:44:32   Desc Exhibit
                                     Page 4 of 4
